Citation Nr: 1451942	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  11-12 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

1.  Entitlement to service connection for a left leg disability other than left leg radiculopathy.

2.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to June 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran's Virtual VA electronic claims file and the Veterans Benefits Management System (VBMS) paperless claims processing system have been reviewed in conjunction with the current appeal.  A review of the documents in such files reveals that they contain July 2014 correspondence from the Veteran, the June 2014 Board hearing transcript, and VA treatment records relevant to the issues on appeal.

As is discussed further below, in March 2014, the Veteran was granted service connection for left lower extremity radiculopathy, secondary to a chronic lumbar strain with degenerative disc disease.  As any left leg symptoms associated with radiculopathy have been service connected and are no longer before the Board, the issue has been recharacterized as reflected above.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The issues of entitlement to service connection for migraine headaches, to include secondary to medications used to treat service connected disorders, and entitlement to an initial rating in excess of 20 percent for left lower extremity radiculopathy have been raised by the record but not adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In April 2013, the Veteran was afforded a VA peripheral nerve examination, which found that left thigh meralgia paresthetica.  In a March 2014 rating decision, service connection was granted for left lower extremity radiculopathy, secondary to a chronic lumbar strain with degenerative disc disease.  The current issue on appeal, however, is for the Veteran's claim of entitlement to left leg residuals of a traumatic injury that occurred to the left leg in service.  The Veteran's service treatment records include a September 1976 treatment record indicating that his left foot had been run over by a car.  The Veteran has not yet been afforded a VA examination of the left leg other than the peripheral nerve disorder examination.  Therefore, this issue must be remanded in order to determine what, if any, residuals from the in-service injury exist that are separate and distinct from the service-connected left leg radiculopathy.

Additionally, in a March 2014 rating decision, the RO denied entitlement to a total disability rating based on individual unemployability.  In July 2014, the Veteran submitted a timely notice of disagreement.  The RO has yet, however, to issue a statement of the case.  Thus, a remand is necessary to correct this procedural deficiency.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 19.26, 19.29, 19.30, 20.201 (2014); Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the Veteran for a VA examination of his left leg to determine the nature and etiology of all left leg-related symptoms.  The claims folder, to include all files in Virtual VA and VBMS and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  The examiner must specify in the report that the claims file and Virtual VA/VBMS records have been reviewed.

The examiner is to identify and distinguish any left leg symptoms that are due to radicular pain caused by chronic lumbar strain from any symptoms that are due to a distinct diagnosable disorder.  The examiner must then address whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's left leg symptoms which are NOT due to radicular pain had their onset during or are otherwise related to his service.  The examiner must discuss the Veteran's credible lay statements regarding injuring his left leg in service, his allegation that he has had continuous left leg pain since, and the September 1976 service treatment record showing treatment for left leg pain following an injury involving a car.

A complete rationale for any opinions expressed must be provided.  If the examiner cannot provide an opinion, he must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered.

2.  The Veteran is to be notified that it is his responsibility to report for any examination and to cooperate in the development of the claims.  The consequences for failure to report for any VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).

3.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  The AOJ must ensure that all examiners documented their consideration of all records contained in Virtual VA or VBMS.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  After completing the above action, as well as taking all appropriate action concerning the issues referred in the introduction, the RO must issue a statement of the case addressing the question of entitlement to a total disability rating based on individual unemployability.  The appellant is hereby notified that, following the receipt of the statement of the case concerning this issue, a timely substantive appeal must be filed if appellate review by the Board is desired.  If, and only if, a timely substantive appeal is filed, should this issue be returned to the Board for appellate review.

5.  Thereafter, the AOJ should readjudicate the claims.  If any benefit sought is not granted, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



